Citation Nr: 1011429	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  08-19 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include residuals of asbestos exposure.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION


The Veteran had active military service from November 1938 to 
October 1945.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After review of the record, the Board finds that a remand for 
further development is warranted with respect to the issue of 
entitlement to service connection for asbestosis.

The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether or not: (1) service records 
demonstrate the Veteran was exposed to asbestos during 
service; (2) development has been accomplished sufficient to 
determine whether or not the Veteran was exposed to asbestos 
either before or after service; and (3) a relationship exists 
between exposure to asbestos and the claimed disease in light 
of the latency and exposure factors. M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, Subsection (h).

The Board notes that the Veteran's DD 214 reveals that he 
served in the Navy from November 1938 to October 1945 as a 
Machinist Mate aboard various Naval ships including the USS 
Stewart, the USS Parrott, the USS McKee, and finally the USS 
Sarsfield.  The Veteran stated that he worked in the engine 
room and the fire room and was required to work with asbestos 
to maintain the steam lines.  The Board notes that the RO 
conceded asbestos exposure.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the United 
States Court of Appeals for Veterans Claims (Court) found 
that provisions in former paragraph 7.68 (predecessor to 
paragraph 7.21) of VBA Manual M21-1, Part VI, did not create 
a presumption of exposure to asbestos.  Medical-nexus 
evidence is required in claims for asbestos-related disease 
related to alleged asbestos exposure in service.  See 
VAOGCPPREC 04-00.

The M21-1 MR provides the following non- exclusive list of 
asbestos-related diseases/abnormalities: asbestosis, 
interstitial pulmonary fibrosis, tumors, effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, bronchial cancer, cancer of the 
larynx, cancer of the pharynx, cancer of the urogenital 
system (except the prostate), and cancers of the 
gastrointestinal tract.  See M21-1 MR, part VI, Subpart ii, 
Chapter 2, Section C, 9 (b).  The Board notes that the 
aforementioned diseases are generally classified as 
restrictive lung diseases.  See Merck Online Medical Library.  
Restrictive lung diseases are characterized by reduced lung 
volume and inadequate ventilation and/or oxygenation 
resulting in preserved airflow and normal airway resistance.  
See Merck Online Medical Library.  Restrictive lung diseases 
include not only those listed above, but also various types 
of pneumonia.  

The Board notes that the Veteran has not been diagnosed with 
a restrictive lung disease, but rather with an obstructive 
lung disease.  Obstructive lung diseases are characterized by 
airway obstruction and airflow limitation.  See Dorland's 
Illustrated Medical Dictionary, 31st Edition, pg. 1330.  
Obstructive lung diseases include chronic obstructive 
pulmonary disease (COPD), asthma, bronchitis, and emphysema.

While the Board acknowledges that the Veteran has not been 
diagnosed with any of the aforementioned diseases or any 
specific restrictive lung disease, x-rays taken on August 29, 
2005 reveal chronic changes in the lung bases with minimal 
changes of left basilar atelectasis with possible early 
pneumonia.  The following day x-rays were taken again and 
again the Veteran exhibited a small focus of atelectasis in 
the left lung base that was slightly worse.  Atelectasis is 
defined as decrease or loss of air in all or part of the 
lung, with resulting loss of lung volume itself.  As noted 
above, restrictive lung diseases are characterized by a 
reduction in lung volume.  X-rays taken in September 2007 
reveal moderate congestive changes in the lungs.  Additional 
treatment records, including an August 2005 clinical note, 
reveals that the Veteran suffers from shortness of breath and 
coughing, both of which are symptoms of both restrictive and 
obstructive lung disease.  The Board also acknowledges that 
other treatment reports dating August 2005 note that the 
Veteran's respiratory system is normal with clear air entry.  
The Board further acknowledges that it is noted in a 2005 
treatment report that the Veteran was a former smoker, but 
had quit years prior.  Finally, the Board notes that in a 
July 2007 letter from the Veteran's private physician, the 
doctor listed the Veteran's cardiac problems and that his air 
way passage limitations were probably related to asbestosis.  
The physician provided no basis for the statement.  As such, 
the Board finds that the record presents an unclear medical 
picture as to the status of any lung condition that the 
Veteran suffers.  

The Board acknowledges that medical opinions expressed in 
terms of "may" also imply "may not" and are therefore 
considered speculative.  See Obert v. Brown, 5 Vet. App. 30 
(1992) and Tirpak v. Derwinski 2 Vet. App. 609, 611 (1992).  
While the Board notes the July 2007 statement the Veteran's 
air way passage limitations were probably related to 
asbestosis, he provided no basis for the finding. However, 
this letter in conjunction with the x-ray evidence citing 
possible pneumonia and the diagnosis of obstructive lung 
disease, is enough to meet the low threshold requirements in 
McLendon, stating that the VA has a duty to provide an 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in- service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
38 C.F.R. § 3.159(c)(4)(i) (2009); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board notes that the 
Veteran has a current diagnosis of obstructive lung disease, 
in-service exposure to asbestos, and some indication that the 
claimed disability is associated with exposure to asbestos, 
as noted in the letter from the Veteran's private physician.

As such, the Board finds that it is necessary to provide an 
examination to determine if the Veteran has any respiratory 
disorder that is related to the asbestos exposure the Veteran 
experienced in service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	The Veteran should be afforded an 
appropriate VA examination to determine 
the etiology of any current respiratory 
disorder.  All indicated evaluations, 
studies, and tests deemed necessary 
should be accomplished and all findings 
reported in detail.  The claims file, 
to include a copy of this remand must 
be made available to the examiner for 
review, and the examination report 
should reflect that such a review was 
accomplished.  The examiner should 
address whether or not the Veteran's 
current lung disorder is at least as 
likely as not related to his in-service 
exposure to asbestos.  The examiner 
should provide a thorough rationale for 
his or her conclusion citing to the 
evidence used in determining said 
conclusion and confirm that the claims 
file was available for review.  Please 
send the claims folder to the examiner 
for review in conjunction with the 
examination.

2.	After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the Veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC) that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



